Decree affirmed. The Superior Court properly recommitted this claim for further compensation to the Industrial Accident Board for more helpful findings on specified issues. The further findings rested largely on testimony of a doctor, who saw the employee only once. He described the employee’s disability, and *780expressed the opinion that there was causal relationship between an injury sustained on April 30, 1956, and such disability. From a doctor who treated the employee for a considerable period of time, there was persuasive evidence that there was no such causal connection. We are unable to say, however, that the further findings, as matter of law, were either an inadequate compliance with the recommittal order, or unwarranted by the conflicting opinion evidence, which it would serve no useful purpose to recite in detail. An agreement for compensation for the period April 30 to July 16, 1956, did not preclude further compensation. MacKinnon’s Case, 286 Hass. 37, 38-39. The insurer may seek other relief if disability has now terminated. Silbovitz’s Case, ante, 372, 374. Costs of this appeal are to be determined by the single justice.
James G. Gahan, Jr., for the insurer.
Lawrence Mason, for the employee.